Citation Nr: 0717953	
Decision Date: 06/14/07    Archive Date: 06/26/07	

DOCKET NO.  05-28 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from January 1975 to July 
1975, from May 1984 to March 1987 and from December 1990 to 
April 1991, as well as additional service in the Air Force 
Reserves.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, that denied the benefits sought 
on appeal.  A July 2006 BVA decision affirmed the RO's denial 
of the benefits sought on appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) and in an Order dated in February 
2007, the Court granted a Joint Motion for Remand filed in 
the case that requested the Board's decision be vacated.  The 
case was subsequently returned to the Board for further 
appellate review.


REMAND

A preliminary review of the record upon return of the claims 
file from the Court discloses that the Joint Motion for 
Remand stated that the VA did not satisfy its duty to assist 
the veteran in the development of his claims under 38 C.F.R. 
§ 3.159 in that he was not provided a VA examination in 
connection with his claim.  The Joint Motion noted that there 
was evidence that tended to indicate that the veteran's 
current disabilities may be associated with service and that 
under such circumstances the need for a VA examination was 
demonstrated.  Therefore, in order to comply with the Court's 
Order in this case, the case will be returned to the RO to 
afford the veteran a VA examination in order to obtain an 
opinion as to the etiology of his currently diagnosed lumbar, 
cervical and left shoulder disorders.


In addition, the veteran's attorney submitted additional 
medical evidence for consideration in connection with the 
veteran's current claims.  However, that evidence was 
received from the veteran's attorney without a waiver of 
initial RO consideration of that evidence, as is the 
veteran's right.  See 38 C.F.R. § 20.1304(c).  Therefore, 
since the evidence was submitted by the veteran's attorney 
without such a waiver, the case must be returned to the RO 
for consideration of that additional evidence.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC), in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his lumbar and cervical 
spine, as well as his left shoulder by an 
orthopedist to ascertain the nature and 
etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including service medical records and 
medical records dated following 
separation from service, including the 
January 2007 opinions from Thomas Dunn, 
M.D. and Craig N. Bash, M.D.  Following 
this review and the examination, the 
examiner is requested to respond to the 
following questions:  (1) Given that some 
of the veteran's treating health care 
practitioners have suggested that the 
veteran had pre-existing disorders that 
were aggravated during service, for 
example, the January 2003 statement from 
Dr. Dunn refers to "aggravation of 
underlying degenerative changes," the 
September 2004 statement from Richard 
Washinsky, M.D. states the veteran had 
severe degenerative disc disease which 
was aggravated by service and a September 
2004 statement from Steven Chiaerello, 
D.C. which relates that service activity 
"contributed to the underlying 
degenerative changes accompanying 
aggravations," did the veteran enter 
service with any pre-existing disorders 
of the lumbar or cervical spine or of the 
left shoulder?  Please explain your 
opinion as to whether the veteran did or 
did not enter service with pre-existing 
lumbar, cervical and left shoulder 
disorders.  (2) If the veteran did enter 
service with pre-existing lumbar, 
cervical and/or left shoulder disorders, 
was there an increase in severity of the 
lumbar, cervical and/or left shoulder 
disorders?  Please explain.  (3) If there 
was an increase in the severity of any 
pre-existing lumbar, cervical and/or left 
shoulder disorders, was the increase in 
severity a chronic worsening of the 
underlying disability or the natural 
progress of the disability?  Please 
explain.  (4)  If the veteran did not 
enter service with pre-existing lumbar, 
cervical and/or left shoulder disorders, 
is there any clinical evidence 
demonstrating the presence of lumbar, 
cervical or left shoulder disorders 
during service, and if not, when were 
lumbar, cervical and/or left shoulder 
disorders first clinically manifested?  
(5) Is any currently diagnosed lumbar, 
cervical and/or left shoulder disorder 
causally or etiologically related to 
service?  Please explain your rationale 
in answering this question.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence, including all 
evidence associated with the claims file 
subsequent to the October 2005 
Supplemental Statement of the Case.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Joaquin Aguayo-Pereles
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



